Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.

This is in response to the Amendment dated December 15, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
 
Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 1-4 have been rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1).
	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of Hosokawa et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 5 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claims 1-4 above, and further in view of JP 09-143786 (‘786).
	The rejection claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of Hosokawa et al. as applied to claims 1-4 above, and further in view of JP 09143786 (‘786) has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 3, the word “and” should be deleted.

	line 9, the word -- and -- should be inserted after the word “alkylsulfonate,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-143786 (‘786) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 

A1).
Regarding claim 1, JP ‘786 teaches a binary silver-bismuth alloy electroplating composition comprising:
• a source of silver ions (= Ag+ ion), and
• a source of bismuth ions (= Bi3+ ion),
wherein the binary silver-bismuth alloy electroplating composition is free of additional 
alloying metals (= one or more selected from the group consisting of a metal ion) [ƿ [0007]],
	• an aliphatic thiol terminal compound is selected from the group consisting of thioglycolic acid, 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof (= thioglycolic acid) [ƿ [0010]], and
• a pH of less than 7 (= acidic plating bath) [ƿ [0025]].
The composition of JP ‘786 differs from the instant invention because JP ‘786 does not disclose a 5-membered aromatic heterocyclic nitrogen compound having a general formula:
				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 comprises a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups comprise (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate.
	JP ‘786 teaches a silver and silver alloy plating bath without the use for the cyan-based 

compound (ƿ [0001]). 
	Like JP ‘786, Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]).
The plating bath of the present invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

The compounds include 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-

triazole (pages 3-4, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified composition described by JP ‘786 with a 5-membered aromatic heterocyclic nitrogen compound having a general formula:
				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 comprises a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups comprise (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate because 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole serves as auxiliary brighteners for more enhancing gloss in a plating bath for electroplating silver.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Hosokawa teaches wherein the 5-membered aromatic heterocyclic nitrogen compound is selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4-triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-
1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof (= 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole) [pages 3-4, [0062]].

II.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-143786 (‘786) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claims 1 and 2 above, and further in view of Tsuji et al. (US Patent No. 7,628,903).
	JP ‘786 and Hosokawa are as applied above and incorporated herein.
	Regarding claim 3, the composition of JP ‘786 differs from the instant invention because JP ‘786 does not disclose a thioether or mixtures thereof.
JP ‘786 teaches a silver and silver alloy plating bath without the use for the cyan-based 
compound (ƿ [0001]). The silver and silver alloy plating bath comprises one or more metal ion 

selected from the group consisting of Sn2+, Cu2+, In3+, Tl+, Zn2+, and Bi3+ (ƿ [0007]).
	Like JP ‘786, Tsuji teaches a non-cyanide silver or silver alloy plating bath (col. 1, lines 11-12). A silver and silver alloy plating bath, includes (A) a soluble salt, having a silver salt or a mixture of a silver salt and a salt of a metal such as tin, bismuth, indium, lead, and the like (col. 2, lines 18-21).
As a result, it was discovered that if a silver or silver alloy plating bath contains a specified aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom, there is very good stability of the bath over extended time. In addition, because silver and various metals are readily codeposited, a stable composition for a silver or silver alloy plating is obtained. From this discovery, the present invention was completed (col. 3, lines 23-35).

	The aliphatic sulfide compounds include 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by JP ‘786 to comprise a thioether or mixtures thereof because an aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom provides a stable composition for a silver or silver alloy plating where silver and various metals are readily codeposited.

Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Tsuji teaches wherein the thioether is a hydroxy bis-sulfide compound (= e.g., 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Tuna et al. (US Patent Application Publication No. 2019/0345623 A1) is cited to teach a tin plating bath comprising a source of tin ions (page 2, [0032]), a source of bismuth ions (page 5, [0073]), compounds according to formula (II): 
    PNG
    media_image2.png
    66
    106
    media_image2.png
    Greyscale
(page 3, [0044] to [0050]) and a neutral or alkaline pH value (pages 4-5, [0070]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 28, 2022